Citation Nr: 0023715	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  96-33 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include hypertension, mitral valve prolapse, mitral 
regurgitation, supraventricular arrhythmia (irregular 
heartbeat), atrial fibrillation, left ventricular 
hypertrophy, systolic heart murmur, and cardiomegaly, also 
claimed as chest pain, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for irritable bowel 
syndrome, also claimed as gastrointestinal problems, 
abdominal pains, diarrhea, and nausea, to include as due to 
an undiagnosed illness.

3.  Entitlement to service connection for depression, also 
claimed as fatigue, inability to concentrate, social 
isolation, and memory loss, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for back pain due to 
undiagnosed illness.

5.  Entitlement to service connection for bone and joint pain 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from August 1984 to July 18, 
1991.  This included service in the Southwest Asia theater of 
operations from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 1995 
and October 1998 by the Winston-Salem, North Carolina 
Department of Veterans Affairs (VA) Regional Office (RO).

In its June 1999 Brief on Appeal, the representative raised 
an informal claim of entitlement to an increased evaluation 
for headaches due to an undiagnosed illness.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.


FINDING OF FACT

The claim of entitlement to service connection for heart 
disease, to include hypertension, mitral valve prolapse, 
mitral regurgitation, an irregular heartbeat, atrial 
fibrillation, left ventricular hypertrophy, systolic heart 
murmur, and cardiomegaly, also claimed as chest pain, to 
include as due to an undiagnosed illness, is not supported by 
cognizable evidence demonstrating that it is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for heart 
disease, to include hypertension, mitral valve prolapse, 
mitral regurgitation, an irregular heartbeat, atrial 
fibrillation, left ventricular hypertrophy, systolic heart 
murmur, and cardiomegaly, also claimed as chest pain, to 
include as due to an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A review of the service medical records reveals a three month 
history of chest pain in September 1986.  Physical 
examination revealed a blood pressure reading of 170/110.  
Physical examination and chest x-ray study otherwise showed 
no evidence of a heart disorder or disease.  The assessment 
was musculoskeletal chest pain, and Tylenol was prescribed.

In July 1987, the veteran returned with complaints of a seven 
month history of chest pain.  Physical examination disclosed 
no costeosternal pain on compression.  The assessment was 
chest wall pain, and CAMA was prescribed.

The veteran presented with isolated elevated blood pressure 
readings of 148/90 in November 1987, 142/98 in April 1988, 
and 142/92 in August 1990.  The veteran was never diagnosed 
with hypertension while on active duty.

In September 1989, the veteran reported episodes of periodic 
left sided chest pain.  Physical examination was notable for 
a blood pressure reading of 120/90, but there were no other 
abnormalities.  The diagnosis was chest wall pain of unknown 
etiology.

At separation from active duty in June 1991, the veteran's 
chest and heart were clinically evaluated as normal, and his 
blood pressure was within normal limits.

Post-service private medical records reflect that in July 
1992, the veteran was diagnosed with status post episode of 
atrial fibrillation, resolved.  A stress test administered at 
a private hospital in July 1992 stated that the veteran had 
hypertension, but there was no objective evidence of chest 
pain or arrhythmia, after nine minutes of exercise.  Blood 
pressure readings at the time were 158/80, 170/90, 170/85, 
and 180/80. 

The veteran received a cardiovascular evaluation as an 
inpatient at a private hospital in December 1993.  He 
presented a history of an irregular heartbeat accompanied by 
occasional chest pain.  A Holter monitor study revealed that 
the veteran was having acute palpitations with occasional, 
long lasting (for a number of seconds) chest pain.  There was 
no evidence of acute cardiopulmonary problems.  

In January 1994, David J. Framm, M.D., diagnosed the veteran 
with mitral regurgitation, mitral valve prolapse, and left 
ventricular hypertrophy.  It was noted in the treatment 
record that the veteran had been experiencing heart 
palpitations.  In a June 1994 written statement, Dr. Framm 
indicated that he was still treating the veteran for atrial 
fibrillation.  Dr. Framm asked that the veteran be evaluated 
relative to "his exposure during his stationing in Saudi 
Arabia."  

In September 1994 the veteran was seen at a VA Medical Center 
(VAMC) for his cardiovascular condition.  He was diagnosed 
with supraventricular arrhythmia.  A November 1994 treatment 
note indicated that the veteran had high blood pressure that 
was "fairly well controlled." 

A November 1994 VA neurology note records complaints of 
headaches with an irregular heartbeat beginning in 1992.  
Cardiovascular examination reportedly revealed no 
abnormalities, although one cardiologist suggested that the 
appellant may have mitral valve prolapse.  Beta blockers were 
prescribed, however, the appellant's chest pain continued.  
The neurologist offered no pertinent diagnosis or any opinion 
as to the etiology of any heart disorder or disease.  

VA outpatient treatment records beginning in 1994 noted 
elevated blood pressure readings, and include diagnoses of 
hypertension, however, no health care professional linked 
hypertension to the appellant's active duty.

The veteran received a VA general examination in December 
1994.  He told the examiner that he had been experiencing 
chest pains and an irregular heartbeat.  The examiner 
considered the veteran's history of chest wall pain during 
active duty.  Physical examination showed a regular heart 
rate and rhythm with a Grade 2/6 systolic ejection murmur.  
The veteran's blood pressure was 180/100 sitting, 180/102 
supine, and 182/100 standing.  The diagnoses included 
hypertension and chest wall pain secondary to 
costochronditis, by history.

The records submitted by the Salisbury, North Carolina VAMC 
reflect that the veteran continued to be treated for 
irregular heartbeat (and/or heart palpitations) and his blood 
pressure was monitored through December 1997.  Arrhythmia was 
detected during some of the visits.

In September 1998, the veteran underwent a Gulf War Registry 
examination at the Winston-Salem, North Carolina VAMC.  This 
included a cardiovascular evaluation where the appellant 
reported a history of hypertension since at least 1993, and a 
prior history of chest palpitations and/or discomfort.  
Private examination and study reportedly had suggested mitral 
valve prolapse or mitral valve insufficiency.  Following 
physical examination by VA a diagnosis of hypertension, under 
prescribed treatment with history of mitral valve prolapse 
was entered.  Electrocardiogram (EKG) studies showed sinus 
bradycardia, EKG evidence of left ventricular hypertrophy, 
and a ST elevation which warranted consideration of early 
repolarization, pericarditis or an injury.  Chest x-ray 
showed mild, but stable cardiomegaly.  This was judged to be 
stable in comparison with December 1994 films.

II.  Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Direct service connection may 
be accorded to a current disability when the evidence shows 
that the disability resulted from injury or disease incurred 
in or aggravated by active service.  38 C.F.R. § 3.303(a).  
Direct service connection may be granted for any disease 
diagnosed initially after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d) 
(1999). 

In the case of a veteran with 90 days or more of continuous 
active service, if hypertension and/or valvular heart disease 
becomes manifest to a compensable degree within the post-
separation time period prescribed by law for that disease 
will be considered to have been incurred in service even 
absent evidence to that effect unless there is affirmative 
evidence to the contrary (including a showing of an 
intercurrent cause for the disease).  38 C.F.R. §§ 3.307, 
3.309 (1999).  

In the alternative, service connection is available where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition during service and still has the condition.  
With chronic diseases that are shown as such in service so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, will be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  If a disability is not shown to be chronic during 
service or an applicable post-service presumptive period, 
service connection may nevertheless be granted where a 
disorder has been observed in service or an applicable post-
service presumptive period, the symptomatology associated 
with that disorder is manifested continuously post-service, 
and competent evidence relates the present condition either 
to that symptomatology or an in-service injury.  Id.; Voerth 
v. West, 13 Vet. App. 117, 120 (1999).

Finally, service connection is available for undiagnosed 
chronic conditions linked to a veteran's participation in the 
Persian Gulf War (Gulf War).  For service connection to be 
awarded, the records must contain sufficient and competent 
proof that that the claimant had active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; that there have been objective indications of a 
"chronic disability" (that is, one lasting six months or 
more or one which has exhibited intermittent episodes of 
improvement or worsening over a six-month period) exhibited 
by the claimant during such service or to a compensable 
degree during the post-service presumptive period (ending 
December 31, 2001); specifically, that the claimant has 
manifested one or more signs or symptoms of an illness which 
by history, physical examination, and laboratory tests, 
cannot be attributed to a known clinical diagnosis; and that 
the chronic disability is the result of the undiagnosed 
illness. 38 U.S.C.A. § 1117 (West 1991);.38 C.F.R. § 3.317 
(1999). 

However, before the merits of any claim may be reviewed, a 
person who applies for benefits under a law administered by 
the Secretary shall have the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  To be 
well grounded, a claim need not be proven on its merits.  It 
is sufficient if the evidence of record establishes a 
plausible claim, one which is either meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Evidence of record will be accepted as 
credible for the purposes of determining whether a claim is 
well grounded, except where the evidentiary assertion is 
incredible on its face.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Incompetent evidence will not be considered, though.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  When the issue is 
medical in nature, such as medical nexus, etiology, or 
diagnosis, medical, as opposed to lay, evidence usually is 
required.  Voerth v. West, 13 Vet. App. 117 (1999).  

For a claim of entitlement to service connection for a 
chronic disability incurred in connection with active Gulf 
War service to be well grounded, the record must contain 
competent evidence on each required element of the claim 
sufficient to demonstrate its plausibility.  VAOPGCPREC 4-99 
(May 3, 1999).  The type of evidence considered competent to 
well ground such a claim may depend upon its particular 
nature and circumstances.  Id.  Evidence of "objective 
indications of a chronic disability" and of one or more 
"signs or symptoms" of an undiagnosed illness in the 
claimant may have a lay source, including the claimant, if 
these are of a type susceptible to lay observation.  If, on 
the other hand, the "signs or symptoms" in question would 
normally require the exercise of medical expertise for their 
identification, then medical evidence will be required for 
there to be a well-grounded claim.  That the chronic 
disability is the result of the undiagnosed illness must be 
shown by medical evidence in many cases.  However, and 
particularly when the well-groundedness of the claim is the 
issue, lay evidence may be sufficient where such a nexus is 
capable of lay observation.  Id.

In addition, for there to be a well-grounded claim for a 
chronic disability incurred in connection with Gulf War 
service, there must be evidence that the claimant has an 
"undiagnosed illness." This evidence may show that the 
illness is incapable of diagnosis or, at minimum, that 
physicians providing treatment or examination of the illness 
have not attributed it to a known diagnoses.  The latter may 
be shown by lay evidence that a claimant obtained treatment 
or examination for the claimed illness and no diagnosis was 
made, provided that this lay evidence is capable of 
substantiation by medical evidence.  (In contrast, for proof 
of the merits of the claim, VA may require that the record 
contain medical evidence showing the existence an 
"undiagnosed illness" in the claimant.)  Id.

The medical evidence in this case reflects that the veteran 
has received clinical diagnoses relative to his 
cardiovascular symptoms of hypertension, atrial fibrillation, 
supraventricular arrhythmia, mitral valve prolapse, mitral 
regurgitation, left ventricular hypertrophy, systolic heart 
murmur, cardiomegaly, and costochronditis.  At his December 
1994 VA examination, his chest wall pain was diagnosed as 
secondary to costochronditis.  Therefore, the veteran's 
symptoms have not been associated with an "undiagnosed 
illness," and hence, this is not a well grounded claim under 
the provisions of 38 U.S.C.A. § 1117.

Insofar as the claim involves diagnosed disorders, the 
veteran's appeal may be considered under 38 C.F.R. § 3.303.  
This regulation sets out the general theory of entitlement to 
service connection for disability.  For a well-grounded claim 
to be established under any of the particular provisions of 
this regulation, the record must contain competent evidence 
of each of the following:  a current disability; the 
incurrence (or aggravation) of an injury or disease during 
active service; and a nexus, or causal relationship, between 
the in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 38 C.F.R. 
§ 3.303(a).  That is, the evidence must make a plausible 
showing that the veteran has a current disability which is 
related to an injury or disease incurred (or aggravated) in 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Competent evidence demonstrating that hypertension or 
valvular heart disease was manifested to a compensable degree 
within one year from the date of a veteran's separation from 
active service so as to satisfy the requirements of 
presumptive service connection in 38 C.F.R. §§ 3.307, 3.309 
will also satisfy the second and third of these requirements. 

In this regard, the Board finds that the veteran's claim of 
entitlement to service connection for a heart disease or 
disorder, however, described, does not meet the evidentiary 
standard for well-groundedness.  Although there is adequate 
evidence, represented by records of physicians' diagnoses, 
that the veteran has the specific cardiovascular disorders on 
which the claim is based, there is no competent evidence 
linking any of those disorders to his service.  

The only cardiovascular condition documented in the veteran's 
service medical records is chest pain, and postservice in 
December 1994 he was diagnosed with chest pain secondary to 
costochronditis.  Significantly, however, although noting 
that the veteran manifested chest pain during service, the VA 
examiner did not opine that those in-service symptoms were 
causally related to the condition diagnosed or that they were 
each part of the same pathology.  Nor does the record 
document any medical opinion that would serve as evidence of 
such a nexus.  Therefore, a claim of entitlement to service 
connection for chest pain/costochronditis is not well 
grounded.

Likewise there is no competent evidence to establish a well-
grounded claim of entitlement to service connection for 
hypertension.  The record reflects that that the veteran 
first was diagnosed with hypertension more than one year post 
service on July 29, 1992, and at that time the disorder was 
not manifested to a compensable degree as defined by VA 
rating criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1999).  Thus, a well grounded claim of entitlement to 
presumptive service connection is not available.  See 
38 C.F.R. §§ 3.307, 3.309.  

The Board further notes that there is no evidence 
demonstrating the possibility that service connection for 
hypertension is otherwise warranted under 38 C.F.R. § 3.303, 
or that the claim of entitlement thereto accordingly is well-
grounded.  The veteran was not diagnosed with hypertension 
during service, and there is no competent evidence that he 
suffered from hypertension as a "chronic" condition during 
service.  Although his service medical records show that he 
occasionally had blood pressure readings which are considered 
elevated by VA rating standards and potentially indicative of 
hypertension, see 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1, there is no competent evidence finding that the 
appellant had hypertension while on active duty, or that any 
inservice readings were related to any postservice diagnosis 
of hypertension.  As such, this claim is not well grounded.

As to the remaining heart disorders -- mitral valve prolapse, 
(with mitral regurgitation), supraventricular arrhythmia 
(irregular heartbeat), atrial fibrillation, left ventricular 
hypertrophy, systolic heart murmur, and cardiomegaly - - none 
of these claims is well-grounded.  The record shows that none 
of these disorders was manifested or diagnosed during 
service.  Most importantly, there is no competent evidence 
from any health care professional linking any of these 
disorders to a disease or injury that the veteran had during 
service.  Indeed, the best the record has to offer is a 
request by one physician that the appellant's service in 
Saudi Arabia be considered.  This opinion, however, is too 
attenuated to constitute competent evidence of any plausible 
link.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  
While a presumption of service connection is available for 
valvular heart disease, such as mitral valve prolapse, when 
manifested to a compensable degree within one year from a 
veteran's discharge from service, see 38 C.F.R. §§ 3.307, 
3.309, here the veteran was not diagnosed with the disorder 
until after such period had expired.  

Therefore, the appeal is denied.

In reaching this decision the Board considered the sincerely 
held belief of the veteran that he suffers from disorders 
that had their onset during his service, specifically during 
his Gulf War service.  However, the record shows that the 
veteran is not trained in the field of medicine but rather he 
is a lay person.  As a lay person he is not competent to 
diagnose a current disability or opine as to its etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Lastly, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board finds the foregoing discussion 
to be sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for the claimed disability.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  


ORDER

A well-grounded claim not having been presented, entitlement 
to service connection for heart disease, to include 
hypertension, mitral valve prolapse, mitral regurgitation, 
supraventricular arrhythmia (irregular heartbeat), atrial 
fibrillation, left ventricular hypertrophy, systolic heart 
murmur, and cardiomegaly, also claimed as chest pain, to 
include as due to an undiagnosed illness, is denied.


REMAND

By rating action dated in October 1998, the RO denied service 
connection for (i) irritable bowel syndrome, mild, recurrent, 
also claimed as gastrointestinal problems, abdominal pains, 
diarrhea, and nausea, to include as due to an undiagnosed 
illness; (ii) depression, also claimed as fatigue, inability 
to concentrate, social isolation, and memory loss, to include 
as due to an undiagnosed illness; (iii) back pain due to 
undiagnosed illness; and (iv) bone and joint pain due to 
undiagnosed illness.  In November 1998, the veteran filed a 
Form 21-4138, Statement in Support of Claim, in which he 
requested that his application for service connection be 
"reopened and amended" as to a number of issues, including, 
"back pain, fatigue, depression, inability to concentrate, 
social isolation, bone and joint pain, [and] irritable bowel 
syndrome."

Because it did not view the November 1998 Statement in 
Support of Claim as a notice of disagreement, the RO did not 
issue a statement of the case concerning these claims.  
However, the Board finds that the November 1998 Statement in 
Support of Claim, expressing as it did disagreement and 
dissatisfaction with the RO's October 1998 determination of 
these claims, constitutes a valid notice of disagreement.  
See 38 C.F.R. § 20.201 (1999).

Hence, under the doctrine announced in Manlicon v. West, 12 
Vet. App. 238 (1999), the foregoing issues must be remanded 
so that a statement of the case may be furnished.  The 
veteran is hereby advised that the Board will exercise 
appellate jurisdiction over these issues if after receiving a 
statement of the case, he files a timely substantive appeal 
that complies with the provisions of 38 U.S.C.A. § 7105 (West 
1991).

Hence, this matter is REMANDED for the following action:

A statement of the case must be provided 
to the veteran and his representative on 
the issues of the veteran's entitlement 
to service connection for, respectively: 
(i) irritable bowel syndrome, also 
claimed as gastrointestinal problems, 
abdominal pains, diarrhea, and nausea, to 
include as due to an undiagnosed illness; 
(ii) depression, also claimed as fatigue, 
inability to concentrate, social 
isolation, and memory loss, to include as 
due to an undiagnosed illness; (iii) back 
pain due to undiagnosed illness; and (iv) 
bone and joint pain due to undiagnosed 
illness.  The statement of the case 
should cover all pertinent theories of 
entitlement to service connection for 
these disorders, including entitlement 
under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  The veteran must be advised in 
the statement of the case that he must 
submit a timely substantive appeal of the 
issues dealt with therein in order to 
perfect his right to appellate review by 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The case should only be returned to the Board if a 
timely substantive appeal is presented.  38 U.S.C.A. § 7104 
(West 1991).  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



